Exhibit 10.8
 
FINDERS FEE AGREEMENT


 
July 23, 2007


DrTattoff, LLC,
8500 Wilshire Blvd
Beverly Hills CA 90211
Attn: James Morel




This letter will serve as the agreement (“Agreement”) between Dawson James
Securities, a Florida Corporation (“Finder”), with its principal place of
business at 925 S. Federal Highway, Suite 600, Boca Raton, FL 33432 and Dr.
Tattoff, LLC, a California corporation (the “Company”) with its principal place
of business at 8500 Wilshire Blvd.,
Beverly Hills, CA 90211with respect to the subject matter hereto.


On Seller’s behalf, Finder has located various individuals and entities, (the
“Prospective Purchasers”) for the purpose of purchasing the Company’s
convertible notes. In consideration of Finder’s efforts in locating the
Prospective Purchaser, the Company will pay to Finder, simultaneous with the
closing of any such purchase, a cash fee equal to ten percent (10%) of the
amount of any and all monies (and/or the corresponding value of any non-cash
consideration) paid or to be paid by the Prospective Purchaser to the Company
for the Shares, as well as issue to the Finder warrants equal to Ten percent
(10%) of the value of the transaction between the Company and the Prospective
Purchaser (the “Finder’s Fee”). The Warrants shall contain customary terms,
including, but not limited to, demand and piggyback registration rights, and
cashless exercise provisions. Notwithstanding the foregoing, the Seller will pay
no compensation to Finder of any kind with respect to any purchaser source
solely by the Seller.
 
There is no relationship of partnership, agency, employment, franchise or joint
venture between the parties - neither party has the authority to bind the other
or incur any obligation on its behalf. Seller hereby acknowledges that Finder
acts solely as a finder in connection with the contemplated sale of the Shares
and not as a placement agent or underwriter. Furthermore, the Company is relying
on its own investment advisors and/or legal counsel in connection with any
transaction contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please execute and return one copy
of this Agreement to Finder.
 
Sincerely,
 
Dawson James Securities
 
By: /s/ Albert Poliak                            
Name: Albert Poliak
Title: President  




Agreed to and accepted this 25th day of July, 2007.
 


Dr. Tattoff., LLC
 
 
By: /s/ James Morel                              
Name: James Morel
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 